— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 8, 2011, convicting him of robbery in the first degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was not knowing and voluntary is unpreserved for appellate review, since he failed to move to withdraw his plea (see CPL 470.05 [2]; People v Johnson, 73 AD3d 951 [2010]; People v Vasquez, 40 AD3d 1134 [2007]; People v Wilson, 37 AD3d 744, 745 [2007]). In any event, the record of the plea proceeding establishes that the plea was knowing and voluntary (see People v Elcine, 43 AD3d 1176, 1177 [2007]).
Contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.E, Balkin, Sgroi and LaSalle, JJ., concur.